Case: 1:20-cv-04699 Document #: 126-11 Filed: 03/01/21 Page 1 of 5 PageID #:2345




                EXHIBIT 11
TikTok For Business                                                      https://www.tiktok.com/business/en-US/how-it-works
                  Case: 1:20-cv-04699 Document #: 126-11 Filed: 03/01/21 Page 2 of 5 PageID #:2346




1 of 4                                                                                                  3/1/2021, 11:27 AM
TikTok For Business                                                      https://www.tiktok.com/business/en-US/how-it-works
                  Case: 1:20-cv-04699 Document #: 126-11 Filed: 03/01/21 Page 3 of 5 PageID #:2347




2 of 4                                                                                                  3/1/2021, 11:27 AM
TikTok For Business                                                      https://www.tiktok.com/business/en-US/how-it-works
                  Case: 1:20-cv-04699 Document #: 126-11 Filed: 03/01/21 Page 4 of 5 PageID #:2348




3 of 4                                                                                                  3/1/2021, 11:27 AM
TikTok For Business                                                      https://www.tiktok.com/business/en-US/how-it-works
                  Case: 1:20-cv-04699 Document #: 126-11 Filed: 03/01/21 Page 5 of 5 PageID #:2349




4 of 4                                                                                                  3/1/2021, 11:27 AM
